DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/29/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-7, 11-13, 15, 20, 24-27, 30 and 56-58 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore the rejections of claims 1-7, 11-13, 15, 20, 24-27, 30 and 56-58 are hereby maintained. 
	Applicant argues that Aoki in view of Herberger and Kitayama fails to disclose or suggest “matching recorded audio to modified melody data with pitch correction or pitch 
	Examiner respectfully disagrees. Aoki discloses: selecting melody data associated with the backing audio data, the melody data corresponding to melody audio having a predetermined melody duration (Aoki, see para’s 0052 and 0070, select melody data associated with the music and number of bar; in one interpretation the numbers of intro /interlude/ending may be specified or the section may have no intro/interlude/ending, see para. 0078; further, when a bar number-corresponding data generating template stored in the bar number-corresponding data generating database B8 has a 4 bar unit [4, 8, 12, 16, 20 bars . . . ] block structure, passage structure, and chord progression, and the number of bars of the melody to be generated is 17, then 20 bars, which is the closest number of bars to 17 and greater than 17, is selected, 3 bars are then deleted, and data for a block structure, passage structure, and chord progression for 17 bars, namely, bar number-corresponding data is acquired);
	modifying the melody data by adjusting the predetermined melody duration to create an adjusted predetermined melody duration, the adjusted predetermined melody duration being equal to the adjusted predetermined duration (Aoki, see para’s 0070-0080, 
	combining the recorded video, the melody data and the modified backing audio for playback (Aoki, see para’s 0062, and fig’s 3, 5A and 5B, the generated music is played in synchronization with the image reproduction for each scene).
	Aoki does not explicitly disclose:
	the video data including recorded audio; 
	matching the recorded audio to the modified melody data, wherein the matched recorded audio has a same pitch as the modified melody section, and the step of matching the recorded audio to the modified melody data includes pitch correction or pitch modulation of the recorded audio;
	combining the recorded video, the matched recorded audio and the modified backing audio for playback in a continuous loop, wherein the continuous loop comprises the recorded video, the matched recorded audio and the modified backing audio, and wherein the recording video, the matched recorded audio and the modified backing audio maintain synchronization in the continuous loop.
	Herberger discloses:
	the video data including recorded audio; combining the recorded video, the matched recorded audio and the modified backing audio for playback in a continuous loop, wherein the continuous loop comprises the recorded video, the matched recorded audio and the modified backing audio, and wherein the recording video, the matched recorded audio and the modified backing audio maintain synchronization in the continuous loop (Herberger, para. 0011,0021-0023, 0044-0045, recorded video includes an audio track; combine the video, the audio track, and background musical accompaniment for playback in a loop that comprises the video, the audio track, and background musical; note: maintain synchronization in the continuous loop is broadly interpreted as being played together in a continuous loop; the video, the audio track, and background musical are combined and played in synchronization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Herberger’s features into Aoki’s invention for enhancing user’s playback experience.
	Aoki-Herberger does not explicitly disclose matching the recorded audio to the modified melody data, wherein the matched recorded audio has a same pitch as the modified melody section, and the step of matching the recorded audio to the modified melody data includes pitch correction or pitch modulation of the recorded audio.
	Kitayama discloses matching the recorded audio to the modified melody data, wherein the matched recorded audio has a same pitch as the modified melody section, and the step of matching the recorded audio to the modified melody data includes pitch correction or pitch modulation of the recorded audio (Kitayama, para. 0003, a pitch corrector may be useful in the case of recording vocal tones, i.e. human voices of a singer, accompanied by an automatic musical performance so that the pitches of the vocal tones should be corrected to the predetermined melody note pitch to realize voices singing in accurate note pitches to match the accompaniment; clearly, pitch corrector may be used on recording vocal tone to match the pitch of the recording vocal tone to a melody pitch of a musical accompaniment, i.e., the matched recorded audio/voice has the same pitch as the melody audio selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kitayama’s features into Aoki-Herberger’s invention for enhancing user’s playback experience.

	For Official Notice used in the Office Action, Examiner provides Yamada et al. (US Publication 2009/0129752), Sharifi (US Publication 20150039646), and Stern (US Publication 20020099764) as disclosing well-known features in the art.

As to other arguments not specifically addressed, they are the same as those discussed above.

Response to Amendment
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1, 27, and 30 and their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 27, and 30, the term “the recording video” as recited in “wherein the recording video, the matched recorded audio and the modified backing audio maintain 

Response to Amendment
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

7.	Claims 1-3, 6, 7, 11, 13, 15, 24-27, 30 and 58 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2002/0134219) in view of Herberger (US Publication 2006/0122842) and further in view of Kitayama (US Publication 2004/0221710).
Regarding claim 1, Aoki discloses a method of combining data, the method comprising:
	receiving video data, the video data corresponding to recorded video having a video duration determined by a user (Aoki, fig. 3, para’s 0054-0062, receiving a sequence of image information that is stored in the hard disk.  The images of the image information are then separated into sections (grouped into groups) as desired by a user using time pointers.  The method used for dividing the images may be one in which the user sets desired sections or one in which the CPU detects image portions without images or detects image interlude portions and automatically sets sections according to those portions); 
Aoki, para’s 0021, 0054-0066, fig. 3, 5A and 5B,   acquiring a sequence of images; the sequence of images is divided into sections; a single piece of music can be generated for the entire sequence of images without dividing the images into sections or for a section containing a plurality of scenes as image contents, see para. 0062; based on the time and standard tempo of the style, the number of bars of the piece of music is generated for the required time period of the image section; each bar or measure represents an amount of time; a rounding off to the next higher number of bars may be applied);
determining a difference between the predetermined duration and the video duration (Aoki, 0054-0062, fig’s 3, 5A and 5B, the time period that represents rounded off number of bars is compared to the required time period); and
	modifying the backing audio data by adjusting the predetermined duration based on the video duration to create an adjusted predetermined duration (Aoki, para. 0072, fig’s 5A, 5B and 6, performing fine adjustment of the tempo in order to compensate a time error between the number of bars calculated in block B5 and the required time period B2, which is generated because the number of bars calculated in block B5 was rounded off to the next higher bar number);
	the adjusted predetermined duration being such that the backing audio and recorded video may be simultaneously output in synchronisation (Aoki, para’s 0079, in order to fit the number of bars of the melody to be generated, namely, in order to fit the required time period of the images, excess bar number-corresponding data or excess melody was deleted.  However, this delete processing may be omitted, and when the music is played in synchronization with the images, the music may be played with a portion thereof omitted).
	selecting melody data associated with the backing audio data, the melody data
corresponding to melody audio having a predetermined melody duration (Aoki, see para’s 0052 and 0070, select melody data associated with the music and number of bar; in one interpretation the numbers of intro/interlude/ending may be specified or the section may have no intro/interlude/ending, see para. 0078; further, when a bar number-corresponding data generating template stored in the bar number-corresponding data generating database B8 has a 4 bar unit [4, 8, 12, 16, 20 bars .  . . ] block structure, passage structure, and chord progression, and the number of bars of the melody to be generated is 17, then 20 bars, which is the closest number of bars to 17 and greater than 17, is selected, 3 bars 
are then deleted, and data for a block structure, passage structure, and chord progression for 17 bars, namely, bar number-corresponding data is acquired);
	modifying the melody data by adjusting the predetermined melody duration to create an adjusted predetermined melody duration, the adjusted predetermined melody 
duration being egual to the adjusted predetermined duration (Aoki, see para’s 0070-0080, and fig’s 5A, 5B, and 6, in order to fit the number of bars of the melody to be generated, namely, in order to fit the required time period of the images, excess bar number-corresponding data or excess melody was deleted; the melody length may be adjusted after performing the fine adjustment of the tempo of block B10);
	combining the recorded video, the melody data and the modified backing audio for playback (Aoki, see para’s 0062, and fig’s 3, 5A and 5B, the generated music is played in synchronization with the image reproduction for each scene).

	the video data including recorded audio; 
	matching the recorded audio to the modified melody data, wherein the matched recorded audio has a same pitch as the modified melody section, and the step of matching the recorded audio to the modified melody data includes pitch correction or pitch modulation of the recorded audio;
	combining the recorded video, the matched recorded audio and the modified backing audio for playback in a continuous loop, wherein the continuous loop comprises the recorded video, the matched recorded audio and the modified backing audio, and wherein the recording video, the matched recorded audio and the modified backing audio maintain synchronization in the continuous loop.
	Herberger discloses:
	the video data including recorded audio; combining the recorded video, the matched recorded audio and the modified backing audio for playback in a continuous loop, wherein the continuous loop comprises the recorded video, the matched recorded audio and the modified backing audio, and wherein the recording video, the matched recorded audio and the modified backing audio maintain synchronization in the continuous loop (Herberger, para. 0011,0021-0023, 0044-0045, recorded video includes an audio track; combine the video, the audio track, and background musical accompaniment for playback in a loop that comprises the video, the audio track, and background musical; note: maintain synchronization in the continuous loop is broadly interpreted as being played together in a continuous loop; the video, the audio track, and background musical are combined and played in synchronization).

	Aoki-Herberger does not explicitly disclose matching the recorded audio to the modified melody data, wherein the matched recorded audio has a same pitch as the modified melody section, and the step of matching the recorded audio to the modified melody data includes pitch correction or pitch modulation of the recorded audio.
	Kitayama discloses matching the recorded audio to the modified melody data, wherein the matched recorded audio has a same pitch as the modified melody section, and the step of matching the recorded audio to the modified melody data includes pitch correction or pitch modulation of the recorded audio (Kitayama, para. 0003, a pitch corrector may be useful in the case of recording vocal tones, i.e. human voices of a singer, accompanied by an automatic musical performance so that the pitches of the vocal tones should be corrected to the predetermined melody note pitch to realize voices singing in accurate note pitches to match the accompaniment; clearly, pitch corrector may be used on recording vocal tone to match the pitch of the recording vocal tone to a melody pitch of a musical accompaniment, i.e., the matched recorded audio/voice has the same pitch as the melody audio selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kitayama’s features into Aoki-Herberger’s invention for enhancing user’s playback experience.

	Regarding claim 2, Aoki-Herberger-Kitayama discloses the method of claim 1, wherein modifying the backing audio data comprises changing a beats per minute value of the backing audio data such that the adjusted predetermined duration is different to the predetermined duration (Aoki, see para’s 0064 and 0072, fig’s 5a-6, changing tempo of music, i.e., beats per minute).

	Regarding claim 3, Aoki-Herberger-Kitayama discloses the method of claim 1, wherein the adjusted predetermined duration is equal to the video duration, a fraction of the video duration or an integer multiple of the video duration (Aoki, para’s 0066-0068, 0070 adjusted music duration is equal to image duration).
 
	Regarding claim 6, Aoki-Herberger-Kitayama discloses the method of claim 1, wherein selecting backing audio data comprises automatically selecting backing audio data from a plurality of different backing audio data, the different backing audio data corresponding to backing audio having different predetermined durations (Aoki, para’s 0021, 0054-0064, fig. 3, automatically selecting musical compositions that corresponds to a given required time period).

	Regarding claim 7, Aoki-Herberger-Kitayama discloses method of claim 6, wherein the plurality of different backing audio data comprises two or more backing audio data having different filter data associated therewith, the filter data corresponding to a filter characteristic (Aoki, para. 0051, backing audio data with associated characteristics).

Regarding claim 11, Aoki-Herberger-Kitayama discloses the method of any of claim 6, wherein the backing audio data is automatically selected based on the video duration (Aoki, para’s 0009, 0052, 0054, 0064, fig. 3, select backing audio based on duration of images).

Regarding claim 13, Aoki-Herberger-Kitayama discloses the method of any of claim 6, wherein the automatically selected backing audio data is the backing audio data having a corresponding predetermined duration that is closest to the video duration (Aoki, para. 0009, select backing audio closet to video duration).

Regarding claim 15, Aoki-Herberger-Kitayama discloses the method of claim 1, wherein the predetermined melody duration is equal to the predetermined duration (Aoki, see para’s 0070-0075, and fig. 5A and 5B, melody duration and “backing” accompaniment duration is comparable to bar number corresponding data).

Regarding claim 24, Aoki-Herberger-Kitayama discloses the method of claim 1, wherein the backing audio data comprises a backing section and an additional backing section, the backing section being extracted from the backing audio data after the backing audio data is selected (Aoki, see para’s 0009-0011, bar numbers are backing section and additional backing section of backing audio data).

Regarding claim 25, Aoki-Herberger-Kitayama discloses the   method of claim 1, wherein the melody data comprises a melody section and an additional melody section, Aoki, see para. 0076, generating melody data including a number of bars, additional melody section is one of the bars).

Regarding claim 26, Aoki-Herberger-Kitayama discloses the  method of claim 1, further comprising storing the modified audio data and recorded video in a memory (Aoki, see para’s 0062 and 0075, storing the generated music; the generated music is played in synchronization with the stored image reproduction for each scene).

Regarding claims 27 and 30, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by similar rationale.

Regarding claim 58, Aoki-Herberger-Kitayama discloses the method of claim 1, wherein selecting melody data associated with the backing audio data comprises selecting from among one or more melody data which is associated with the backing audio data and has different predetermined melody durations and pitches (Aoki, see para’s 0052 and 0070, select melody data associated with “backing” musical accompaniment data, different melody data can be generated with different predetermined melody durations and pitches).

8.	Claims 4, 5, 12, 13, 20 and 57 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aoki-Herberger-Kitayama, as applied to claims 1, 3 and 6 above, in view of Official Notice. 
	Regarding claims 4, 5 and 57, Aoki-Herberger-Kitayama discloses the method of claim 3.
Aoki-Herberger-Kitayama does not explicitly disclose wherein if the adjusted predetermined duration is equal to an integer multiple of the video duration, the method further comprises providing instructions to output the video an integer number of times such that the integer number output of the video duration is equal to the adjusted predetermined duration; wherein the adjusted predetermined duration is equal to a fraction of the video duration; and wherein if the adjusted predetermined duration is equal to a fraction of the video duration, the method further comprises providing instructions to output the audio an integer number of times such that the integer number output of the adjusted predetermined duration is equal to the video duration.
However Official Notice is taken as repetitively playback a video or an audio content for a duration of time are well-known features in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known features into Aoki-Herberger-Kitayama’s invention for enhancing user’s playback experience. 

Regarding claims 12 and 13, Aoki-Herberger-Kitayama discloses the method of claim 6.
Aoki-Herberger-Kitayama does not explicitly disclose wherein the automatically selected backing audio data is the backing audio data with a corresponding predetermined duration that is within a threshold percentage of the video duration; and wherein the automatically selected backing audio data is the backing audio data having 
However Official Notice is taken as matching a corresponding predetermined duration that is within a threshold percentage of the video duration and backing audio data having a corresponding predetermined duration that is closest to the video duration are well-known features in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known features into Aoki-Herberger-Kitayama’s invention for enhancing user’s playback experience.

Regarding claim 20, Aoki-Herberger-Kitayama discloses the method of claim 1.
Aoki-Herberger-Kitayama does not explicitly disclose wherein the backing audio is repeatedly placed in an audio buffer to be continuously output. 
However the backing audio is repeatedly placed in an audio buffer to be continuously output is well-known processing technique in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this well-known technique into Aoki-Herberger-Kitayama’s invention for effectively performing the synchronization operation. 

9.	Claim 56 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Aoki Herberger-Kitayama, as applied to claim 24 above, in view of Senior (How To Build Tracks Around Sampled Tunes, Sound on Sound, 12-2011, supplied with an IDS submitted by Applicant 06/24/2020). 
Regarding claim 56, Aoki-Herberger-Kitayama discloses the method of claim 24.
	Aoki-Herberger-Kitayama does not explicitly disclose wherein the additional backing section is a first beat of the backing section.
Senior discloses wherein the additional backing section is a first beat of the backing section (Senior, pages 1-2, shifting the timing of individual bit and beat slicing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Senior’s features into Aoki-Herberger-Kitayama’s invention for enhancing user’s playback experience.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/LOI H TRAN/Primary Examiner, Art Unit 2484